                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF
 AMERICA
                                                  CRIMINAL No. 17-10243-IT

        v.

 CHRISTOPHER CONDRON
 JESSICA METIVIER

         Defendants


               MOTION IN LIMINE REGARDING ATTORNEY TESTIMONY

       The United States respectfully moves this Court to admit the testimony of the Attorney

referenced in the indictment and the government’s pretrial memorandum. As further described

below, the Attorney was a percipient witness to the crimes in the indictment, was acting on the

defendant’s behalf, and his testimony and the documents provided to him are not subject to the

attorney-client privilege.

                                     Factual Background

       As summarized in the government’s pretrial memorandum, in about May 2009, JESSICA

METIVIER approached “the Attorney” about the possibility of her and CHRISTOPHER

CONDRON submitting grant applications for the Section 1603 program. While METIVIER

introduced CONDRON to the Attorney, and the Attorney considered METIVIER (and not

CONDRON) his client, it was CONDRON who provided most of the documents and information

to the Attorney.

       Once the IRS audit began, investigators from the IRS first interviewed the Attorney in

September 2013 and issued an IRS summons to him for the production of records. The
summons requested copies of all records relating to CONDRON and METIVIER as well as

“SB,” Acton Bio, and other entities that CONDRON and METIIVER used to submit 1603

applications. The Attorney cooperated in the investigation and produced about 10 boxes of

documents. The Attorney will be a witness in the case.

         Prior to the indictment in this case, in May 2016, the government notified METIVIER’s

prior counsel of record that the government was in the possession of approximately 10 boxes of

documents from the Attorney. After indictment, the government then gave both former and

successor counsel for both defendants an opportunity to review these documents.

         In addition to the documents that the Attorney provided, the Attorney provided the

government with a thumb-drive of documents and email communications. The government

provided both defendants with a complete copy of this thumb-drive, which included a folder that

was designated as communications between the Attorney and METIVIER. The government

originally avoided making any inspection of this particular folder, but nonetheless provided both

defendants with the complete thumb-drive.

         More recently, in August 2018, METIVIER agreed to waive the attorney client privilege.

After this, the government has had the opportunity to view some of these email communications

between METIVIER and the Attorney, but does not anticipate making use of these emails at

trial.

                                             ARGUMENT

A.       The Attorney-Client Privilege

         The attorney-client privilege is “a privilege of a client to refuse to testify or to have his

counsel testify as to confidential communications between the two made in connection with the

rendering of legal representation.” In re Grand Jury Proceedings, 417 F.3d 18, 21 (1st Cir.2005).



                                                    2
The purpose of the privilege is “to encourage full and frank communication between attorneys

and their clients,” Upjohn Co. v. United States, 449 U.S. 383, 389 (1981) and protects “those

communications that are confidential and are made for the purpose of seeking or receiving legal

advice.” In re Keeper of Records (Grand Jury Subpoena Addressed to XYZ Corp.), 348 F.3d 16,

22 (1st Cir.2003). The privilege “extends to all communications made to an attorney or

counsellor, duly qualified and authorized as such, and applied to by the party in that capacity,

with a view to obtain his advice and opinions in matters of law, in relation to his legal rights,

duties, and obligations.” FDIC v. Ogden Corp., 202 F.3d 454, 461 (1st Cir.2000) (citation

omitted).

       The First Circuit has adopted the following definition of the attorney client privilege:

               (1) Where legal advice of any kind is sought (2) from a professional legal
               adviser in his capacity as such, (3) the communications relating to that
               purpose, (4) made in confidence (5) by the client, (6) are at his instance
               permanently protected (7) from disclosure by himself or by the legal
               adviser, (8) except the protection be waived.

               United States v. Mass. Inst. of Tech., 129 F.3d 681, 684 (1st Cir.1997) (quoting 8
               J. Wigmore, Evidence § 2292, at 554 (McNaughton rev. 1961)).

The burden of proving an applicable privilege lies with the party claiming the privilege. United

States v. Schussel, 291 F. App'x 336, 343 (1st Cir. 2008). The party must demonstrate by a

preponderance of the evidence not only that the privilege applies, but also that it has not been

waived or that exceptions do not apply. FDIC v. Ogden Corp., 202 F.3d 454, 460 (1st Cir.2000).

       Here, the privilege does not apply for the following reasons.

B.     The Crime-Fraud Exception Applies

       First, the crime-fraud exception applies because the defendants in this case, CONDRON

and METIVIER, were using the Attorney’s services to facilitate the fraud charged in the




                                                  3
indictment and their communications (namely CONDRON’s) with the Attorney were directly

related to the fraud scheme.

       The crime-fraud exception “withdraws protection where the client sought or employed

legal representation in order to commit or facilitate a crime or fraud.” In re Grand Jury

Proceedings, 417 F.3d 18, 22 (1st Cir.2005). The party invoking the exception “must make a

prima facie showing: (1) that the client was engaged in (or was planning) criminal or fraudulent

activity when the attorney-client communications took place; and (2) that the communications

were intended by the client to facilitate or conceal the criminal or fraudulent activity.” In re

Grand Jury Proceedings (Gregory P. Violette), 183 F.3d 71, 75 (1st Cir.1999); see also United

States v. Albertelli, 687 F.3d 439, 450 (1st Cir.2012); see also In re Grand Jury Proceedings,

417 F.3d at 23 & n. 4.) (prima facie means a reasonable basis to believe that the lawyer's services

were used by the client to foster a crime or fraud); United States v. Gorski, 807 F.3d 451, 460

(1st Cir. 2015).

       To meet the first prong of this test, the party challenging the privilege must present a

prima facie showing that, if believed by the trier of fact, would establish the elements of a crime.

United States v. Weed, 99 F. Supp. 3d 201, 205–06 (D. Mass. 2015). Prong two may be satisfied

with a showing of a “close relationship between the attorney-client communications and the

possible criminal or fraudulent activity.” Id. (citing In re Grand Jury Proceedings # 5, 401 F.3d

247, 251 (4th Cir.2005).

       Here, the indictment itself creates a prima facie case for the crime-fraud exception. The

sole purpose for METIVIER retaining the Attorney’s services was for the 1603 Grant

Applications. The applications, in fact, contained false information. The false information was

material and Treasury would not have given the defendants $8 million in government funds had



                                                  4
it known that the actual supplier of the energy property was either CONDRON himself or

CONDRON’s mother, a registered nurse with no experience in the field. Based on Treasury and

NREL later detailed response, Treasury would have surely not granted the application and would

have asked more questions.

       The instant case is also similar to the decision in Weed.1 There, based on information

from co-conspirators including their guilty pleas, the court held that the defendant was drafting

misleading and false legal advice memos to help manipulate the price of securities in publically

traded companies. See Weed, 99 F. Supp. 3d at 205–06. The crime-fraud exception, furthermore,

does not bear on the conduct or intent of the lawyer involved, “because the crime-fraud

exception is triggered by the intent of the client.” United States v. Gorski, 807 F.3d 451, 462 (1st

Cir. 2015); see also United States v. Schussel, 291 F. App'x 336, 345 (1st Cir. 2008) (“The

exception applies, therefore, regardless of whether the attorney was an innocent or willing

accomplice”).

       Here, CONDRON and METIVIER were using the Attorney as their vehicle to submit

documents and information to Treasury. CONDRON supplied the fraudulent documents and

information and METIIVER signed documents knowing that they were not true.

C.     The Attorney was Not Providing Legal Services

       Secondly, the work that the Attorney was providing to CONDRON and METIVIER was

not legal advice. Instead, the Attorney obtained documents and information from CONDRON

and provided that information to a third party, the U.S. Treasury. For example, while the

attorney-client privilege protects communications between corporate officers and in-house

counsel, “the privilege does not apply when in-house counsel is engaged in ‘non-legal work.’”


       1
         Weed’s conviction was upheld on appeal, though the attorney-client issue was not raised
as an issue on appeal. See United States v. Weed, 873 F.3d 68 (1st Cir. 2018)
                                                 5
United States v. Windsor Capital Corp., 524 F. Supp. 2d 74, 81 (D. Mass. 2007) (citing

Burlington Industries v. Exxon Corporation, 65 F.R.D. 26, 33 (D.Md.1974)). Courts have held

that “non-legal work” includes the rendering of business or technical advice unrelated to any

legal issues. Id., citing Pacamor Bearings, Inc. v. Minebea Co., Ltd., 918 F.Supp. 491, 510-511

(D.N.H.1996).

       Furthermore, the confidential nature of the communications, even if legal advice, is

extinguished by the fact that the information was then conveyed to Treasury. Under “the third-

party disclosure exception . . . . the attorney-client privilege does not attach to communications

between attorney and client when they have been disclosed to a third party or were created with

the intention of being disclosed to a third party.” United States v. Schussel, 291 F. App'x 336,

347 (1st Cir. 2008). In other words, “when information is transmitted to an attorney with the

intent that the information will be transmitted to a third-party ..., such information is not

confidential.” United States v. Lawless, 709 F.2d 485, 487 (7th Cir.1983) (finding waiver of

attorney-client privilege where information used to prepare tax return would be disclosed on the

tax return itself); see Westinghouse Elec. Corp. v. Republic of the Philippines, 951 F.2d 1414,

1427 (3d Cir.1991) (it is well established that “voluntary disclosure to a third party waives the

attorney-client privilege even if the third party agrees not to disclose the communications to

anyone else”); 1 McCormick On Evid. § 91 (7th ed.) (“Wherever the matters communicated to

the attorney are intended by the client to be made public or revealed to third persons, obviously

the element of confidentiality is wanting”).




                                                  6
D.     METIVIER Waived the Privilege

       Finally, and most significantly, the Attorney identified METIVIER as his client and

METIVIER has agreed to waive the privilege, to the extent that there are any attorney-client

communications.

                                            CONCLUSION

       The government submits that the testimony of Attorney, and the documents and email

communications he had with the defendants, are relevant and admissible at trial and are not

subject to the attorney-client privilege.




                                                       ANDREW E. LELLING
                                                       United States Attorney

                                             By:       /s/ Neil Gallagher
                                                       Neil J. Gallagher, Jr.
                                                       Elysa Q. Wan
                                                       Assistant U.S. Attorneys


 Date Submitted: January 21, 2019




                                                   7
                                CERTIFICATE OF SERVICE


I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants .

                                             _/s/ Neil Gallagher
                                             Neil Gallagher
                                             Assistant United States Attorney




Date: January 21, 2019




                                                 8
